Citation Nr: 0317418	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  03-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a right nephrectomy.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.
 
This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2002 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran submitted a VA Form 9 in May 2003, requesting a 
personal hearing before a Member of the Board at the local VA 
office (hereinafter "Travel Board hearing").  The record 
does not reflect that the veteran has been provided a hearing 
before a Board Member or that he has expressed a desire to 
cancel his request to participate at a Board hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




